Citation Nr: 0725610	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx and tonsils, asserted as secondary to in-service 
exposure to herbicides.

2.  Entitlement to service connection for kidney problems, 
asserted as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
cancer of the larynx and kidney problems, asserted as 
secondary to exposure to herbicides.


FINDINGS OF FACT

1.  For purposes of this decision, the veteran is understood 
to have served in Vietnam during the Vietnam era and was 
exposed to herbicides, including Agent Orange.

2.  The preponderance of the evidence shows that the veteran 
does not have cancer of the larynx, and his tonsil cancer was 
first manifested many years after service and is not related 
to disease or injury in service, including his exposure to 
herbicides, such as Agent Orange.

3.  The preponderance of the evidence shows that the 
veteran's kidney disability was first manifested many years 
after service and is not related to disease or injury in 
service, including his exposure to herbicides, such as Agent 
Orange.


CONCLUSIONS OF LAW

1.  Cancer of the larynx and tonsils was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  In February and June 2003 letters, which predate 
the March 2004 rating decision on appeal, the RO satisfied 
these four notice elements.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
as to the fourth and fifth elements identified in Dingess.  
Because the preponderance of the evidence is against the 
veteran's claims of service connection, however, the Board 
finds that he has not been prejudiced since any issues 
regarding an evaluation of the degree of disability and an 
appropriate effective date are moot.  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that VA 
has associated the veteran's service medical records and 
post-service treatment records with the claims folder. The 
Board acknowledges that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his claimed laryngeal cancer and 
kidney problems.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran does not report suffering from these conditions 
since service, and in any event, the disabilities are not the 
type that are observable by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2) (2006).  In the absence of any competent 
evidence linking either condition to service, there is no 
reasonable possibility that a VA examination would result in 
pertinent findings.  Thus, VA is not required to afford him a 
medical examination and/or obtain medical opinions as to the 
etiology or onset the claimed disorders.  As such, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

The veteran essentially contends that service connection is 
warranted for cancer of the larynx and for a kidney disorder 
on the basis that he served in the Republic of Vietnam while 
on active duty and that he developed both conditions due to 
his in-service exposure to herbicides, and specifically, to 
Agent Orange.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, for certain chronic diseases, such as malignant 
tumors and cardiovascular renal disease, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for these 
diseases, is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including respiratory 
cancers, which are defined as cancers of the lung, bronchus, 
larynx and trachea, will be established even though there is 
no record of such disease during service, provided that the 
disease is manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records are negative for any larynx, tonsil 
or kidney problems and the veteran does not contend 
otherwise.  

Because there is no evidence that he veteran was diagnosed as 
having cancer, including of the tonsils, within one year of 
his discharge from active duty, or of cardiovascular renal 
disease, presumptive service connection as a chronic disease 
under 38 C.F.R. § 3.309(a) is not warranted.  

Although for purposes of this decision, the Board finds the 
veteran served in the Republic of Vietnam while on active 
duty, presumptive service connection is not warranted under 
38 C.F.R. § 3.309(e) for disability due to his presumed 
herbicide exposure because the evidence does not show that he 
has cancer of the larynx.  Instead, he has been diagnosed as 
having cancer of the tonsils.  Service connection cannot be 
granted for cancer of the larynx in the absence of medical 
evidence that the veteran has the disability.  See McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. Jun. 21, 2007); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection is not available on a presumptive basis 
for tonsil cancer as due to Agent Orange exposure because it 
is not a listed disease and the Secretary recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Finally, since he was not diagnosed as having cancer 
of the tonsils until 2002, more than 29 after his discharge 
from active duty, and there is no evidence linking the 
condition to service, service connection may not be granted 
on either a direct or a presumptive basis.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

As to the veteran's kidney disorder, because there is no 
evidence showing that a kidney condition was diagnosed within 
a year of discharge, service connection for this disability 
is not available on a presumptive basis for renal disease as 
a chronic disease under 38 C.F.R. § 3.309(a).  Further, 
presumptive service connection is not available under 
38 C.F.R. § 3.309(e) because it is not a listed disease, and 
as noted above, the Secretary recently reiterated that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  Thus, in 
the absence of any medical evidence linking a kidney disorder 
to service, service connection is not otherwise warranted for 
this claimed disability.  Stefl.

In reaching these determinations, the Board does not question 
the veteran's sincerity that he incurred these disabilities 
due to service, and specifically as a consequence of his in-
service exposure to Agent Orange.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2006) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claims, and thus 
service connection must be denied for cancer of the larynx 
and tonsils, as well as for kidney disability.


ORDER

Service connection for cancer of the larynx and tonsils is 
denied.

Service connection for kidney disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


